Case 1:21-mj-00014-GMH Document1 Filed 01/07/21 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America )

v. ) Case: 1:21-mj-00014
) Assigned to: Judge Harvey, G. Michael
Anthime Joseph Gionet ) _ Assign Date: 1/7/2021
(D.0.B ) Description: COMPLAINT W/ARREST WARRANT
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of Januarv 6. 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. 5104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.
\ MA QUIN
“Complainant ‘s signature

Nicole Miller, Special Agent
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone .

He G. Michael Harvey
G : 2021.01.07 20:49:12 -05'00'

Judge’s signature

Date: 01/07/2021

G. Michael Harvey, United States Magistrate Judge

Printed name and title

City and state: Washington, D.C.
